                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re application of ILDAR UZBEKOV,              Case No. 19-mc-80162-JCS
                                                       Applicant.
                                   8
                                                                                          ORDER GRANTING APPLICATION
                                   9                                                      PURSUANT TO 28 U.S.C. § 1782

                                  10                                                      Re: Dkt. No. 1

                                  11

                                  12          For the reasons stated therein, Ildar Uzbekov’s application under 28 U.S.C. § 1782 for
Northern District of California
 United States District Court




                                  13   production of documents by Cloudflare, Inc. for use in an English civil proceeding is GRANTED,

                                  14   without prejudice to any argument that Cloudflare might raise in a motion to quash Uzbekov’s

                                  15   subpoena. Cloudflare shall comply with the subpoena or file a motion to quash no later than July

                                  16   19, 2019.

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 27, 2019

                                  19                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  20                                                  Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
